


SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 25,
2017, is entered into by and between ACACIA DIVERSIFIED HOLDINGS, INC., a Texas
corporation, (the “Company”) and PEAK ONE OPPORTUNITY FUND, L.P., a Delaware
limited partnership (the “Buyer”).




WITNESSETH:




WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration afforded, inter alia, by Rule 506 under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act; and




WHEREAS, the Buyer wishes to purchase from the Company, and the Company wishes
to sell the Buyer, upon the terms and subject to the conditions of this
Agreement, securities consisting of the Company’s Convertible Debentures due two
years from the respective dates of issuance (the “Debentures”), each of which
are in the form of Exhibit A hereto, which will be convertible into shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), in
the aggregate principal amount of up to Four Hundred Thousand and 00/100 Dollars
($400,000.00), for an aggregate Purchase Price of up to Three Hundred Sixty
Thousand and 00/100 Dollars ($360,000.00), all upon the terms and subject to the
conditions of this Agreement, the Debentures, and other related documents;




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1. DEFINITIONS; AGREEMENT TO PURCHASE.




a. Certain Definitions.  As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:




(i) “Affiliate” means, with respect to a specific Person referred to in the
relevant provision, another Person who or which controls or is controlled by or
is under common control with such specified Person.




(ii) “Certificates” means certificates representing the Conversion Shares
issuable hereunder, each duly executed on behalf of the Company and issued
hereunder.




(iii) “Closing Date” means the date on which one of the three (3) Closings are
held, which are the Signing Closing Date, the Second Closing Date and the Third
Closing Date.




(iv) [Reserved]




(v)








1










“Commitment Fee” shall have the meaning ascribed to such term in Section 12(a).




(vi) “Common Stock” shall have the meaning ascribed to such term in the
Recitals.




(vii) “Conversion Amount” shall mean the Conversion Amount as defined in the
Debentures, provided, however that for purposes of the foregoing calculation,
the full indebtedness under the Debentures shall be deemed immediately
convertible, notwithstanding the 4.99% limitation on ownership set forth in the
Debentures.




(viii) “Conversion Price” means the Conversion Price as defined in the
Debentures.




(ix) “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Debentures.




(x) “DWAC Operational” means that the Common Stock is eligible for clearing
through the Depository Trust Company (“DTC”) via the DTC’s Deposit Withdrawal
Agent Commission or “DWAC” system and active and in good standing for DWAC
issuance by the Transfer Agent (as defined herein).




(xi) “Dollars” or “$” means United States Dollars.




(xii) “Exchange Act” means the Securities Exchange Act of 1934, as amended.




(xiii) “Investments” means Peak One Investments, LLC, the general partner of the
Buyer.




(xiv) “Irrevocable Resolutions” has the meaning set forth in Section 8(i).




(i) “Market Price of the Common Stock” means (x) the closing bid price of the
Common Stock for the period indicated in the relevant provision hereof (unless a
different relevant period is specified in the relevant provision), as reported
by Bloomberg, LP or, if not so reported, as reported on the OTCQB, OTCQX or OTC
Pink or (y) if the Common Stock is listed on a stock exchange, the closing price
on such exchange, as reported by Bloomberg LP.




(ii) “Material Adverse Effect” means a material adverse effect on the business,
operations or condition (financial or otherwise)  or results of operation of the
Company and its Subsidiaries taken as a whole, in the reasonable commercial
discretion of the Buyer, irrespective of any finding of fault, magnitude of
liability (or lack of financial liability).  Without limiting the generality of
the foregoing, the occurrence of any of the following, in the reasonable
commercial discretion of the Buyer, shall be considered a Material Adverse
Effect:  (i) any final money, judgment, writ or warrant of attachment, or
similar process (including an arbitral determination) in excess of Fifty
Thousand Dollars ($50,000) shall be entered or filed against the Company or any
of its Subsidiaries (including, in any event, products liability claims against
the Company or its Subsidiaries), (ii) the suspension or withdrawal of any
governmental authority or permit





2







pertaining to a material amount of the Company’s or any Subsidiary’s products or
services, (iii) the loss of any material insurance coverage (including, in any
case, comprehensive general liability coverage, products liability coverage or
directors and officers coverage, in each case in effect at the time of execution
and delivery of this Agreement, except with respect to any loss due to
government action relating to the Company’s operations in the cannabis
industry), (iv) an action by a regulatory agency or governmental body affecting
the Common Stock (including, without limitation, (1) the commencement of any
regulatory investigation of which the Company is aware, the suspension of
trading of the Common Stock by the Financial Industry Regulation Authority
(“FINRA”), the SEC, the OTC Bulletin Board (“OTCBB”) or the OTC Markets Group,
Inc., the failure of the Common Stock to be DTC eligible or the placing of the
Common Stock on the DTC “chill list” or (2) the engaging in any market
manipulation or other unlawful or improper trading or other activity by any
Affiliate), (v) the Company’s independent registered accountants shall resign
under circumstances where a disagreement exists between the Company and its
independent registered accountants, (vi) the Company shall fail to timely file
any disclosure document as required by applicable federal or state securities
laws and regulations or by the rules and regulations of any exchange, trading
market or quotation system to which the Company or the Common Stock is subject,
or (vii) the Chief Executive Officer of the Company or any other key full-time
officer or director of the Company, shall, for any reason (including, without
limitation, termination, resignation, retirement, death or disability) cease to
act on behalf of the Company in the same role and to the same extent as his or
her involvement as of the date of execution and delivery of this Agreement.




(iii) “Person” means any living person or any entity, such as, but not
necessarily limited to, a corporation, partnership or trust.




(iv) “Purchase Price” means the price that the Buyer pays for the Debentures at
each respective Closing, which are the Signing Purchase Price, the Second
Purchase Price and the Third Closing Price, as the case may be.




(v) “Registrable Securities” shall mean the Conversion Shares, and, to the
extent applicable, and any other shares of capital stock or other securities of
the Company or any successor to the Company that are issued upon exchange of
Conversion Shares.




(vi) “Registration Statement” shall mean a registration statement on Form S-1
(or any successor thereto) filed or contemplated to be filed by the Company with
the SEC under the Securities Act.

 

(vii) “Restricted Stock” shall mean shares of Common Stock which are not freely
trading shares when issued.




(viii) “Securities” means the Debentures and the Shares.




(ix)  “Shares” means the Conversion Shares.




(x)  “Second Closing Date” shall have the meaning ascribed to such term in
Section 6(b).




(xi)








3










“Second Debenture” means the second of the three (3) Debentures, in the
principal amount of One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00),
which is issued by the Company to the Buyer on the Second Closing Date.




(xii) “Second Purchase Price” shall be One Hundred Thirty Five Thousand and
00/100 Dollars ($135,000.00)




(xiii) “Signing Closing Date” shall have the meaning ascribed to such term in
Section 6(a).




(xiv)  “Signing Debenture” means the first of the three (3) Debentures, in the
principal amount of One Hundred Thousand and 00/100 Dollars ($100,000.00), to be
issued by the Company to the Buyer on the Signing Closing Date.




(xv) “Signing Purchase Price” shall be Ninety Thousand and 00/100 Dollars
($90,000.00).




(xvi) “Subsidiary” shall have the meaning ascribed to such term in Section 3(b).




(xvii) “Third Closing Date” shall have the meaning ascribed to such term in
Section 6(c).




(xviii)   “Third Debenture” means the third of the three (3) Debentures, in the
principal amount of One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00),
which is issued by the Company to the Buyer on the Third Closing Date.




(xix)    “Third Purchase Price” shall be One Hundred Thirty Five Thousand and
00/100 Dollars ($135,000.00).




(xx)  “Transaction Documents” means, collectively, this Agreement, the
Debentures, the Transfer Agent Instruction Letter, the Irrevocable Resolutions
and the other agreements, documents and instruments contemplated hereby or
thereby.




(xxi) “Transfer Agent” shall have the meaning ascribed to such term in Section
4(a).




(xxii)  “Transfer Agent Instruction Letter” shall have the meaning ascribed to
such term in Section 5(a).




a. Purchase and Sale of Debentures.




(i) The Buyer agrees to purchase from the Company, and the Company agrees to
sell to the Buyer, the Debentures on the terms and conditions set forth below in
this Agreement and the other Transaction Documents.




(ii)





4







Subject to the terms and conditions of this Agreement and the other Transaction
Documents, the Buyer will purchase the Debentures at certain closings (each, a
“Closing”) to be held on certain respective Closing Dates.  




b. [Reserved]  




(i) [Reserved]




(ii) [Reserved]




1. BUYER’S REPRESENTATIONS, WARRANTIES, ETC.




The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:




a. Investment Purpose.  Without limiting the Buyer’s right to sell the Shares
pursuant to a Registration Statement, Buyer is purchasing the Debentures, and
will be acquiring the Conversion Shares, for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.




b. Accredited Investor Status.  Buyer is (i) an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the 1933
Act by reason of Rule 501(a)(3), (ii) experienced in making investments of the
kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Securities.




c. Subsequent Offers and Sales.  All subsequent offers and sales of the
Securities by the Buyer shall be made pursuant to registration of the Shares
under the 1933 Act or pursuant to an exemption from registration and compliance
with applicable states’ securities laws.




d. Reliance on Exemptions.  Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.




e. Information.  Buyer and its advisors have been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities which have been requested by
the Buyer.  Buyer and its advisors have been afforded the opportunity to ask
questions of the Company and have received complete and satisfactory answers to
any such inquiries.  Without limiting the generality of the foregoing, Buyer








5










has also had the opportunity to obtain and to review the Company’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2015, and Quarterly Report
on Form 10-Q for the fiscal quarters ended March 31, 2016, June 30, 2016, and
September 30, 2016 (collectively, the “SEC Documents”).




f. Investment Risk.  Buyer understands that its investment in the securities
constitutes high risk investment, its investment in the Securities involves a
high degree of risk, including the risk of loss of the Buyer’s entire
investment.




g. Governmental Review.  Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities.




h. Organization; Authorization.  Buyer is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.  This
Agreement and the other Transaction Documents have been duly and validly
authorized, executed and delivered on behalf of the Buyer and create a valid and
binding agreement of the Buyer enforceable in accordance with its terms, subject
as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.




i. Residency.  The state in which any offer to sell Securities hereunder was
made to or accepted by the Buyer is the state shown as the Buyer’s address
contained herein, and Buyer is a resident of such state only.




2. COMPANY REPRESENTATIONS AND WARRANTIES, ETC.







The Company represents and warrants to the Buyer that:




a. Concerning the Debentures and the Shares.  There are no preemptive rights of
any stockholder of the Company to acquire the Debentures or the Shares.




b. Organization; Subsidiaries; Reporting Company Status.  Attached hereto as
Schedule 3(b) is an organizational chart describing all of the Company’s
wholly-owned and majority-owned subsidiaries (the “Subsidiaries”) and other
Affiliates, including the relationships among the Company and such Subsidiaries,
including as to each Subsidiary its jurisdiction of organization and the
percentage of ownership held by the Company, and the parent company of the
Subsidiary, including the percentage of ownership of the Company held by it.
 The Company and each Subsidiary is a corporation or other form of businesses
entity duly organized, validly existing and in good standing under the laws its
respective jurisdiction of organization, and each of them has the requisite
corporate or other power to own its properties and to carry on its business as
now being conducted.  The Company and each Subsidiary is duly qualified as a
foreign corporation or other entity to do business and is in good standing in
each jurisdiction where the nature of the business conducted or property owned
by it makes such qualification necessary, other than those jurisdictions in
which the failure to so qualify would not have a Material Adverse Effect.  





6







The Common Stock is listed and traded on the OTCQB (as defined herein) (trading
symbol: ACCA).  The Company has received no notice, either oral or written, from
FINRA, the SEC, or any other organization, with respect to the continued
eligibility of the Common Stock for such listing, and the Company has maintained
all requirements for the continuation of such listing.  The Company is an
operating company in that, among other things (A) it primarily engages, wholly
or substantially, directly or indirectly through a majority owned Subsidiary or
Subsidiaries, in the production or sale, or the research or development, of a
product or service other than the investment of capital, (B) it is not an
individual or sole proprietorship, (C) it is not an entity with no specific
business plan or purpose and its business plan is not to engage in a merger or
acquisition with an unidentified company or companies or other entity or person,
and (D) it intends to use the proceeds from the sale of the Debentures solely
for the operation of the Company’s business and uses other than personal,
family, or household purposes.    




c. Authorized Shares.  Schedule 3(c) sets forth all capital stock and derivative
securities of the Company that are authorized for issuance and that are issued
and outstanding. All issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable.  The
Company has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares, assuming the prior issuance and
exercise, exchange or conversion, as the case may be, of all derivative
securities authorized, as indicated in Schedule 3(c).  The Shares have been duly
authorized and, when issued upon conversion of, or as interest on, the
Debentures, the Shares will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder.  At all times, the Company shall keep available and
reserved for issuance to the holders of the Debentures shares of Common Stock
duly authorized for issuance against the Debentures.




d. Authorization.  This Agreement, the issuance of the Debentures (including
without limitation the incurrence of indebtedness thereunder), the issuance of
the Conversion Shares under the Debentures, and the other transactions
contemplated by the Transaction Documents, have been duly, validly and
irrevocably authorized by the Company, and this Agreement has been duly executed
and delivered by the Company.  The Company’s board of directors, in the exercise
of its fiduciary duties, has irrevocably approved the entry into and performance
of the Transaction Documents, including, without limitation the sale of the
Debentures and the issuance of Conversion Shares, based upon a reasonable
inquiry concerning the Company’s financing objectives and financial situation.
 Each of the Transaction Documents, when executed and delivered by the Company,
are and will be, valid, legal and binding agreements of the Company, enforceable
in accordance with their respective terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally.  




e. Non-contravention.  The execution and delivery of the Transaction Documents,
the issuance of the Securities and the consummation by the Company of the other
transactions contemplated by this Agreement and the Debentures (including
without limitation the incurrence of indebtedness thereunder) do not and will
not conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under (i) the articles of incorporation
or by-laws of the Company, each as currently in effect, (ii) any indenture,
mortgage,








7










deed of trust, or other material agreement or instrument to which the Company is
a party or by which it or any of its properties or assets are bound, including
any listing agreement for the Common Stock, except as herein set forth or an
event which results in the creation of any lien, charge or encumbrance upon any
assets of the Company or the triggering of any anti-dilution rights, rights of
first refusal or first offer on the part of holders of the Company’s securities,
(iii) to its knowledge, any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, or (iv) the
Company’s listing agreement for its Common Stock (if applicable).




f. Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the entering into and performing this Agreement and the other
Transaction Documents (including without limitation the issuance and sale of the
Securities to the Buyer as contemplated by this Agreement) except such
authorizations, approvals and consents that have been obtained, or such
authorizations, approvals and consents, the failure of which to obtain would not
have a Material Adverse Effect.




g. SEC Filings; Rule 144 Status.    None of the SEC Documents contained, at the
time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein in light of the circumstances under which they were
made, not misleading.  The Company timely filed all requisite forms, reports and
exhibits thereto with the SEC as required.  The Company is not aware of any
event occurring on or prior to the execution and delivery of this Agreement that
would require the filing of, or with respect to which the Company intends to
file, a Form 8-K after such time.  The Company satisfies the requirements of
Rule 144(i)(2), and the Company shall continue to satisfy all applicable
requirements of Rule 144 (or any successor thereto) for so long as any
Securities are outstanding and not registered pursuant to an effective
registration statement filed with the SEC.




h. Absence of Certain Changes.  Since September 30, 2016, when viewed from the
perspective of the Company and its Subsidiaries taken as a whole, there has been
no material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), or results of
operations of the Company and its Subsidiaries (including, without limitation, a
change or development which constitutes, or with the passage of time is
reasonably likely to become, a Material Adverse Effect), except as disclosed in
the SEC Documents.  Since September 30, 2016, except as provided in the SEC
Documents, the Company has not (i) incurred or become subject to any material
liabilities (absolute or contingent) except liabilities incurred in the ordinary
course of business consistent with past practices; (ii) discharged or satisfied
any material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts or claims, except
in the ordinary course of business consistent with past practices; (v) suffered
any substantial losses or waived any rights of material





8







value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of existing business; (vi) made any changes in employee
compensation, except in the ordinary course of business consistent with past
practices; or (vii) experienced any material problems with labor or management
in connection with the terms and conditions of their employment.




i. Full Disclosure.  There is no fact known to the Company (other than general
economic conditions known to the public generally or as disclosed in the SEC
Documents) that has not been disclosed in writing to the Buyer that (i) would
reasonably be expected to have a Material Adverse Effect, (ii) would reasonably
be expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to the Transaction Documents, or (iii) would
reasonably be expected to materially and adversely affect the value of the
rights granted to the Buyer in the Transaction Documents.




j. Absence of Litigation.  Except as described in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Documents.  The Company is
not a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality which
could reasonably be expected to have a Material Adverse Effect.  




k. Absence of Liens.  The Company’s assets are not encumbered by any liens or
mortgages except as described in the SEC Documents.




l. Absence of Events of Default.  No event of default (or its equivalent term),
as defined in the respective agreement, indenture, mortgage, deed of trust or
other instrument, to which the Company is a party, and no event which, with the
giving of notice or the passage of time or both, would become an event of
default (or its equivalent term) (as so defined in such document), has occurred
and is continuing, which would have a Material Adverse Effect.  




m. No Undisclosed Liabilities or Events.  The Company has no liabilities or
obligations other than those disclosed in the SEC Documents or those incurred in
the ordinary course of the Company’s business since September 30, 2016, and
which individually or in the aggregate, do not or would not have a Material
Adverse Effect.  No event or circumstances has occurred or exists with respect
to the Company or its properties, business, condition (financial or otherwise),
or results of operations, which, under applicable law, rule or regulation,
requires public disclosure or announcement prior to the date hereof by the
Company but which has not been so publicly announced or disclosed.  There are no
proposals currently under consideration or currently anticipated to be under
consideration by the Board of Directors or the executive officers of the Company
which proposal would (x) change the articles of incorporation, by-laws or any
other charter document of the Company, each as currently in effect, with or
without shareholder approval, which change would reduce or otherwise adversely
affect the rights and powers of the shareholders of the Common Stock or (y)
materially or substantially change the business, assets or capital of the
Company.




n.








9










[Intentionally Omitted].




o. Dilution.  The number of Shares issuable upon conversion of the Debentures
may increase substantially in certain circumstances, including, but not
necessarily limited to, the circumstance wherein the Market Price of the Common
Stock declines prior to the conversion of the Debentures.  The Company’s
executive officers and directors have studied and fully understand the nature of
the securities being sold hereby and recognize that they have a potential
dilutive effect and further that the conversion of the Debentures and/or sale of
the Conversion Shares may have an adverse effect on the Market Price of the
Common Stock.  The Board of Directors of the Company has concluded, in its good
faith business judgment that such issuance is in the best interests of the
Company.  The Company specifically acknowledges that its obligation to issue the
Conversion Shares upon conversion of the Debentures is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership %s of other shareholders of the Company.




p. Regulatory Permits.  The Company has all such permits, easements, consents,
licenses, franchises and other governmental and regulatory authorizations from
all appropriate federal, state, local or other public authorities (“Permits”) as
are necessary to own and lease its properties and conduct its businesses in all
material respects in the manner described in the SEC Documents and as currently
being conducted.  All such Permits are in full force and effect and the Company
has fulfilled and performed all of its material obligations with respect to such
Permits, and no event has occurred that allows, or after notice or lapse of time
would allow, revocation or termination thereof or will result in any other
material impairment of the rights of the holder of any such Permit, subject in
each case to such qualification as may be disclosed in the SEC Documents.  Such
Permits contain no restrictions that would materially impair the ability of the
Company to conduct businesses in the manner consistent with its past practices.
 The Company has not received notice or otherwise has knowledge of any
proceeding or action relating to the revocation or modification of any such
Permit.




q. Residency.  The state in which any offer to sell Securities  hereunder was
made or accepted by the Seller is the state shown as the Seller’s address
contained herein, and Seller is a resident of such state only.




r. Hazardous Materials.  The Company is in compliance with all applicable
Environmental Laws in all respects except where the failure to comply does not
have and could not reasonably be expected to have a Material Adverse Effect.
 For purposes of the foregoing:




“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, the environment or any
Hazardous Material.








10







“Hazardous Material” means and includes any hazardous, toxic or dangerous waste,
substance or material, the generation, handling, storage, disposal, treatment or
emission of which is subject to any Environmental Law.




s. Independent Public Accountants.   The Company’s auditor, KWCO, P.C, is an
independent registered public accounting firm with respect to the Company, as
required by the 1933 Act, the Exchange Act and the rules and regulations
promulgated thereunder.




t. Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (1)
transactions are executed in accordance with management’s general or specific
authorization; (2) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (3) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.




u.

Brokers.  No Person (other than the Buyer and its principals, employees and
agents) is entitled to receive any consideration from the Company or the Buyer
arising from any finder’s agreement, brokerage agreement or other agreement to
which the Company is a party.




 v.

 DWAC Operational; DRS.  The Company is currently and shall remain DWAC
Operational and eligible for DRS




3. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.




a. Transfer Restrictions.  The parties acknowledge and agree that (1) the
Debentures have not been registered under the provisions of the 1933 Act and the
Shares have not been registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act (“Rule 144”) may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
such Securities under circumstances in which the seller, or the Person through
whom the sale is made, may be deemed to be an underwriter, as that term is used
in the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder, (3) at the request of
the Buyer, the Company shall, from time to time, within two (2) business days of
such request, at the sole cost and expense of the Company, either (i) deliver to
its transfer agent and registrar for the Common Stock (the “Transfer Agent”) a
written letter instructing and authorizing the Transfer Agent to process
transfers of the Shares at such time as the Buyer has held the Securities for
the minimum holding period permitted under Rule 144, subject to the Buyer’s
providing to the Transfer Agent certain customary representations
contemporaneously with any requested transfer, or (ii) at the Buyer’s option or
if the Transfer Agent requires further confirmation of the availability of an
exemption from registration, furnish to the Buyer an opinion of the Company’s
counsel in favor of the Buyer (and, at the request of the Buyer, any agent of
the Buyer, including but not limited to the Buyer’s broker or clearing firm) and
the Transfer Agent, reasonably satisfactory in








11










form, scope and substance to the Buyer and the Transfer Agent, to the effect
that a contemporaneously requested transfer of shares does not require
registration under the 1933 Act, pursuant to the 1933 Act, Rule 144 or other
regulations promulgated under the 1933 Act and (4) neither the Company nor any
other Person is under any obligation to register the Securities (other than
pursuant to this Agreement) under the 1933 Act or to comply with the terms and
conditions of any exemption thereunder.




b. Restrictive Legend.  The Buyer acknowledges and agrees that the Debentures,
and, until such time as the Shares have been registered under the 1933 Act as
contemplated hereby and sold in accordance with an effective Registration
Statement, certificates and other instruments representing any of the Securities
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of any such Securities):




THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.




c.   Piggy-Back Registration Rights.  From and after the Signing Closing Date
and until six (6) months after the Signing Closing Date, if the Company
contemplates making an offering of Common Stock (or other equity securities
convertible into or exchangeable for Common Stock) registered for sale under the
Securities Act or proposes to file a Registration Statement covering any of its
securities (except with respect to any Registration Statement filed pursuant to
an equity purchase agreement with Buyer), the Company shall at each such time
give prompt written notice to Buyer of its intention to do so and of the
registration rights granted under this Agreement.  Upon the written request of
Buyer made within thirty (30) days after the receipt of any such notice (which
request shall specify the Registrable Securities intended to be disposed of by
Buyer and the intended method of disposition thereof), the Company shall, at its
sole cost and expense, use its best efforts to effect the registration of all
Registrable Securities which the Company has been so requested to register by
Buyer, to the extent requisite to permit the disposition (in accordance with the
intended methods of disposition) of the Registrable Securities by Buyer, by
inclusion of such Registrable Securities in the Registration Statement which
covers the securities which the Company proposes to register; provided, that if
the Company is unable to register the full amount of Registrable Securities in
an “at the market offering” under SEC rules and regulations due to the high
percentage of the Company’s Common Stock the Registrable





12







Securities represents (giving effect to all other securities being registered in
the Registration Statement), then the Company may reduce, on a pro rata basis,
the amount of Registrable Securities subject to the Registration Statement to a
lesser amount which equals the maximum number of Registrable Securities that the
Company is permitted to register in an “at the market offering”; and provided,
further, that if, at any time after giving written notice of its intention to
register any Registrable Securities and prior to the effective date of the
Registration Statement filed in connection with such registration, the Company
shall determine for any reason either not to register or to delay registration
of such Registrable Securities, the Company may, at its election, give written
notice of such determination to the Buyer and, thereupon, (i) in the case of a
determination not to register, the Company shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the expenses of registration in connection
therewith), and (ii) in the case of a determination to delay registering such
Registrable Securities, shall be permitted to delay registering any Registrable
Securities, for the same period as the delay in registering such other
securities.  If Buyer shall have transferred all or part of its Registrable
Securities, then for purposes of this Section, the term “Buyer” shall reference
Buyer and/or such transferee(s).  

 

d. Securities Filings.  The Company undertakes and agrees to make all necessary
filings (including, without limitation, a Form D) in connection with the sale of
the Securities to the Buyer required under any United States laws and
regulations applicable to the Company (including without limitation state “blue
sky” laws), or by any domestic securities exchange or trading market, and to
provide a copy thereof to the Buyer promptly after such filing.




e. Reporting Status; Public Trading Market; DTC Eligibility.  So long as the
Buyer beneficially own any Securities, (i) the Company shall timely file, prior
to or on the date when due, all reports that would be required to be filed with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act if the Company had
securities registered under Section 12(b) or 12(g) of the Exchange Act; (ii) the
Company shall not be operated as, or report, to the SEC or any other Person,
that the Company is a “shell company” or indicate to the contrary to the SEC or
any other Person; (iii) the Company shall take all other action under its
control necessary to ensure the availability of Rule 144 under the 1933 Act for
the sale of Shares by the Buyer at the earliest possible date; and (iv) the
Company shall at all times while any Securities are outstanding maintain its
engagement of an independent registered public accounting firm.  Except as
otherwise set forth in Transaction Documents, the Company shall take all action
under its control necessary to obtain and to continue the listing and trading of
its Common Stock (including, without limitation, all Registrable Securities) on
the OTC Markets, Inc. (“OTCM”) on the OTC Pink (“OTCP”), OTCQB (“OTCQB”), or
OTCQX (“OTCQX”), and will comply in all material respects with the Company’s
reporting, filing and other obligations under the by-laws or rules of the
Financial Industry Regulatory Authority (“FINRA”).  If, so long as the Buyer
beneficially own any of the Securities, the Company receives any written notice
from the OTCM, FINRA, or the SEC with respect to either any alleged deficiency
in the Company’s compliance with applicable rules and regulations (including
without limitation any comments from the SEC on any of the Company’s documents
filed (or the failure to have made any such filing) under the 1933 Act or the
Exchange Act) (each, a “Regulatory Notice”), then the Company shall promptly,
and in any event within two (2) business days, provide copies of the Regulatory
Notice to the Buyer, and shall promptly, and in any event within five (5)
business days of receipt of the Regulatory Notice (a “Regulatory








13










Response”), respond in writing to the OTCM, FIRNA and/or SEC (as the case may
be), setting forth the Company’s explanation and/or response to the issues
raised in the Regulatory Notice, with a view towards maintaining and/or
regaining full compliance with the applicable rules and regulations of the OTCM,
FIRNA and/or SEC and maintaining or regaining good standing of the Company with
the OTCM, FINRA and/or SEC, as the case may be, the intent being to ensure that
the Company maintain its reporting company status with the SEC and that its
Common Stock be and remain available for trading on the OTCP, OTCQB, or OTCQX.
 Further, at all times while any Securities are outstanding, the Common Stock
shall be DWAC Operational, and the Common Stock shall not be subject to any DTC
“chill” designation or similar restriction on the clearing of the Common Stock
through DTC.  




f. Use of Proceeds.   The Company shall use the proceeds from the sale of the
Debentures for working capital purposes, provided, however, that the Company
shall not use more than 20% of the proceeds of the sale of the Debentures to
repay any indebtedness owed to any of the Company’s affiliates or related
parties.




g. Available Shares.  Commencing on the date of execution and delivery of this
Agreement, the Company shall have and maintain authorized and reserved for
issuance, free from preemptive rights, that number of shares equal to Five
Hundred percent (500%) of the number of shares of Common Stock (1) issuable
based upon the conversion of the then-outstanding Debentures (including accrued
interest thereon) as may be required to satisfy the conversion rights of the
Buyer pursuant to the terms and conditions of the Debenture (without giving
effect to the 4.99% limitation on ownership as set forth in the Debentures),
provided, however that for purposes of the foregoing calculation, the full
indebtedness under the Debentures shall be deemed immediately convertible and
(2) issuable to the Buyer on future Closing Dates, based upon the lowest closing
bid price per share of the Common Stock on the date before the most recent
Closing Date (as reported by Bloomberg LP). The Company shall monitor its
compliance with the foregoing requirements on an ongoing basis.  If at any time
the Company does not have available an amount of authorized and non-issued
Shares required to be reserved pursuant to this Section, then the Company shall,
without notice or demand by the Buyer, call within thirty (30) days of such
occurrence and hold within sixty (60) days of such occurrence a special meeting
of shareholders, for the sole purpose of increasing the number of shares
authorized.  Management of the Company shall recommend to shareholders to vote
in favor of increasing the number of Common Stock authorized at the meeting.
 Members of the Company’s management shall also vote all of their own shares in
favor of increasing the number of Common Stock authorized at the meeting.  If
the increase in authorized shares is approved by the stockholders at the
meeting, the Company shall implement the increase in authorized shares within
one (1) business day following approval at such meeting.  Alternatively, to the
extent permitted by applicable law, in lieu of calling and holding a meeting as
described above, the Company may, within thirty (30) days of the date when the
Company does not have available an amount of authorized and non-issued Shares
required to be reserved as described above, procure the written consent of
stockholders to increase the number of shares authorized, and provide the
stockholders with notice thereof as may be required under applicable law
(including without limitation Section 14(c) of the Exchange Act and Regulation
14C thereunder).  Upon obtaining stockholder approval as aforesaid, the Company
shall cause the appropriate increase in its authorized shares of Common Stock
within one (1)





14







business day (or as soon thereafter as permitted by applicable law). Company’s
failure to comply with these provisions will be an Event of Default (as defined
in the Debentures).




h. Reimbursement.  If (i) Buyer and/or Investments becomes a party defendant in
any capacity in any action or proceeding brought by any stockholder of the
Company, in connection with or as a result of the consummation of the
transactions contemplated by the Transaction Documents, or if the Buyer and/or
Investments is impleaded in any such action, proceeding or investigation by any
Person, or (ii) the Buyer and/or Investments, other than by reason of its own
gross negligence, willful misconduct or breach of law (as adjudicated by a court
of law having proper jurisdiction and such adjudication is not subject to
appeal), becomes a party defendant in any capacity in any action or proceeding
brought by the SEC against or involving the Company or in connection with or as
a result of the consummation of the transactions contemplated by the Transaction
Documents, or if the Buyer or Investments is impleaded in any such action,
proceeding or investigation by any Person, then in any such case, the Company
shall promptly reimburse the Buyer and/or Investments for its or their
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith. The reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any affiliates of the Buyer and/or Investments who are actually named in such
action, proceeding or investigation, and partners, directors, agents, employees
and controlling Persons (if any), as the case may be, of the Buyer, Investments
and any such Affiliate, and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Company, the
Buyer, Investments and any such Affiliate and any such Person.  Except as
otherwise set forth in the Transaction Documents, the Company also agrees that
neither any Buyer, Investments nor any such Affiliate, partners, directors,
agents, employees or controlling Persons shall have any liability to the Company
or any Person asserting claims on behalf of or in right of the Company in
connection with or as a result of the consummation of the Transaction Documents.




i. The Company shall provide the Transfer Agent and/or the Buyer, Investments or
their respective brokerage and/or clearing firm with all relevant legal opinions
and other documentation requested by the Buyer in connection with the issuance
of the Conversion Shares, or the sale thereof, to confirm the share issuance(s)
such that the Conversion Shares and/or Restricted Stock may be deposited with
the applicable brokerage and/or clearing firm.

j. No Payments to Affiliates or Related Parties.  So long as any of the
Debentures remain outstanding, if the Debentures are in default, the Company
shall not, absent the prior written consent of the holders of all Debentures
then outstanding, make any payments to any of the Company’s or the Subsidiaries’
respective affiliates or related parties, including without limitation payments
or prepayments of principal or interest accrued on any indebtedness or
obligation in favor of affiliates or related parties.  Notwithstanding anything
to the contrary contained herein, the provisions of this Section 4(j) shall not
apply to payments to the Subsidiaries, or other businesses in which affiliates
have an interest, made in the ordinary course of business and consistent with
past practice as disclosed in the SEC Documents.




k. Notice of Material Adverse Effect.  The Company shall notify the Buyer (and
any subsequent holder of the Debentures), as soon as practicable and in no event
later than three (3) business days of the Company’s knowledge of any Material
Adverse Effect on the Company.  








15










For purposes of the foregoing, “knowledge” means the earlier of the Company’s
actual knowledge or the Company’s constructive knowledge upon due inquiry.




l. Public Disclosure.  Except to the extent required by applicable law, absent
the Buyer’s prior written consent, the Company shall not reference the name of
the Buyer in any press release, securities disclosure, business plan, marketing
or funding proposal.




m. Nature of Transaction; Savings Clause.  It is the parties’ express
understanding and agreement that the transactions contemplated by the
Transaction Documents constitute an investment and not a loan.  If nonetheless
such transactions are deemed to be a loan (as adjudicated by a court of law
having proper jurisdiction and such adjudication is not subject to appeal), the
Company shall not be obligated or required to pay interest at a rate that could
subject Buyer to either civil or criminal liability as a result of such rate
exceeding the maximum rate that the Buyer is permitted to charge under
applicable law, and the Company’s obligations under the Transaction Documents
shall not be void or voidable on the basis of the Buyer’s lack of any license or
registration as a lender with any governmental authority.   It is expressly
understood and agreed by the parties that neither the amounts payable pursuant
to Section 12, any redemption premium, remedy upon an Event of Default (as
defined in the Debentures) or any Acceleration Amount (as defined in the
Debentures), original issue discount nor any investment returns of the Buyer on
the sale of the Debentures or the sale of any Conversion Shares (whether
unrealized or realized) shall be construed as interest.  If, by the terms of the
Debentures, any other Transaction Document or any other instrument, Buyer is at
any time required or obligated to pay interest at a rate exceeding such maximum
rate, interest payable under the Debenture and/or such other Transaction
Documents or other instrument shall be computed (or recomputed) at such maximum
rate, and the portion of all prior interest payments (if any) exceeding such
maximum shall be applied to payment of the outstanding principal of the
Debentures.  




4. TRANSFER AGENT INSTRUCTIONS.




a. Transfer Agent Instruction Letter.  On or before the Signing Closing Date,
the Company shall irrevocably instruct its Transfer Agent in writing using the
letter substantially in the form of Exhibit B annexed hereto, with only such
modifications as the Buyer agrees to, executed by the Company, the Buyer and the
Transfer Agent (the “Transfer Agent Instruction Letter”), to (i) reserve that
number of shares of Common Stock as is required under Section 4(g) hereof, and
(ii) issue Common Stock from time to time upon conversion of the Debentures in
such amounts as specified from time to time by the Buyer to the Transfer Agent
in a Notice of Conversion, in such denominations to be specified by the Buyer in
connection with each conversion of the Debentures.   The Transfer Agent shall
not be restricted from issuing shares from only the allotment reserved hereunder
for the Conversion Amount (as defined in the Debentures), but instead may, to
the extent necessary to satisfy the amount of shares issuable upon conversion,
issue shares above and beyond the amount reserved on account of the Conversion
Amount, without any additional instructions or authorization from the Company,
and the Company shall not provide the Transfer Agent with any instructions or
documentation contrary to the foregoing.  As of the date of this Agreement, the
Transfer Agent is Pacific Stock Transfer Co..  The Company shall at all times
while any Debentures are outstanding engage a Transfer Agent which is a party to
the Transfer Agent Instruction Letter.  If for any reason the Company’s Transfer
Agent is not a





16







signatory of the Transfer Agent Instruction Letter while any Debentures or
Restricted Stock are outstanding and held by the Buyer, then such Transfer Agent
shall nonetheless be deemed bound by the Transfer Agent Instruction Letter, and
the Company shall neither (i) permit the Transfer Agent to disclaim, disregard
or refuse to abide by the Transfer Agent’s obligations, terms and agreements set
forth in the Transfer Agent Instruction Letter, nor (ii) issue any instructions
to the Transfer Agent contrary to the obligations, terms and agreements set
forth in the Transfer Agent Instruction Letter .  The Company shall not
terminate the Transfer Agent or otherwise change Transfer Agents without at
least fifteen (15) days prior written notice to the Buyer and with the Buyer’s
prior written consent to such change, which the Buyer may grant or withhold in
its sole discretion.  The Company shall continuously monitor its compliance with
the share reservation requirements and, if and to the extent necessary to
increase the number of reserved shares to remain and be at least Five Hundred
percent (500%) of the Conversion Amount to account for any decrease in the
Market Price of the Common Stock, the Company shall immediately (and in any
event within two (2) business days) notify the Transfer Agent in writing of the
reservation of such additional shares, provided that in the event that the
number of shares reserved for conversion of the Debentures is less than Five
Hundred percent (500%) of the Conversion Amount, the Buyer may also directly
instruct the Transfer Agent to increase the reserved shares as necessary to
satisfy the minimum reserved share requirement, and the Transfer Agent shall act
accordingly, provided, further, that the Company shall within two (2) business
days provide any written confirmation, assent or documentation thereof as the
Transfer Agent may request to act upon a share increase instruction delivered by
the Buyer.  The Company shall provide the Buyer with a copy of all written
instructions to the Company’s Transfer Agent with respect to the reservation of
shares simultaneously with the issuance of such instructions to the Transfer
Agent.  The Company covenants that no instruction other than such instructions
referred to in this Section 5 and stop transfer instructions to give effect to
Section 4(a) hereof prior to registration and sale of the Conversion Shares
under the 1933 Act will be given by the Company to the Transfer Agent and that
the Conversion Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and
applicable law.  If the Buyer provides the Company and/or the Transfer Agent
with an opinion of counsel reasonably satisfactory to the Company that
registration of a resale by the Buyer of any of the Securities in accordance
with clause (1)(B) of Section 4(a) of this Agreement is not required under the
1933 Act, the Company shall (except as provided in clause (2) of Section 4(a) of
this Agreement) permit the de-legending or transfer of the Securities and, in
the case of the Conversion Shares, instruct the Company’s Transfer Agent to
issue one or more certificates for Common Stock without legend in such name and
in such denominations as specified by the Buyer.  

b. Conversion.  (i) The Company shall permit the Buyer to exercise the right to
convert the Debentures by faxing, emailing or delivering overnight an executed
and completed Notice of Conversion to the Company or the Transfer Agent.  If so
requested by the Buyer or the Transfer Agent, the Company shall within one (1)
business day respond with its endorsement so as to confirm the outstanding
principal amount of any Debenture submitted for conversion or shall reconcile
any difference with the Buyer promptly after receiving such Notice of
Conversion.




(i) The term “Conversion Date” means, with respect to any conversion elected by
the holder of the Debentures, the date specified in the Notice of Conversion,
provided the copy of the Notice of Conversion is given either via mail or
facsimile to or otherwise delivered to the








17










Transfer Agent and/or the Company in accordance with the provisions hereof so
that it is received by the Transfer Agent and/or the Company on or before such
specified date.




(i) The Company shall deliver (or will cause the Transfer Agent to deliver) the
Conversion Shares issuable upon conversion as follows:  (1) if the Company is
then DWAC Operational, via DWAC, (2) if the Common Stock is then eligible for
the Depository Trust Company’s Direct Registration System (“DRS”), if so
requested by the Buyer, or (3) if the Company is not then DWAC Operational or
the Common Stock is not then eligible for DRS, in certificated form, to the
Buyer at the address specified in the Notice of Conversion (which may be the
Buyer’s address for notices as contemplated by Section 10 hereof or a different
address) via express courier, in each case within two (2) business days (the
“Delivery Date”) after (A) the business day on which the Company or the Transfer
Agent has received the Notice of Conversion (by facsimile, email or other
delivery) or (B) the date on which payment of interest and principal on the
Debentures, which the Company has elected to pay by the issuance of Common
Stock, as contemplated by the Debentures, was due, as the case may be.




a. Failure to Timely Issue Conversion Shares or De-Legended Shares.    The
Company’s failure to issue and deliver Conversion Shares to the Buyer (either by
DWAC, DRS or in certificated form, as required by Section 5(b)) on or before the
Delivery Date shall be considered an Event of Default, which shall entitle the
Buyer to certain remedies set forth in the Debentures and provided by applicable
law.  Similarly, the Company’s failure to issue and deliver Common Stock in
unrestricted form without a restrictive legend when required under the
Transaction Documents shall entitle the Buyer to damages for the diminution in
value (if any) of the relevant shares between the date delivery was due versus
the date ultimately delivered in unrestricted form.  The Company acknowledges
that its failure to timely honor a Notice of Conversion (or the occurrence of
any other Event of Default) shall cause definable financial hardship on the
Buyer(s) and that the remedies set forth herein and in the Debentures are
reasonable and appropriate.




b. Duties of Company; Authorization.  The Company shall inform the Transfer
Agent of the reservation of shares contemplated by Section 4(g) and this Section
5, and shall keep current in its payment obligations to the Transfer Agent such
that the Transfer Agent will continue to process share transfers and the initial
issuance of shares of Common Stock upon the conversion of Debentures.  The
Company hereby authorizes and agrees to authorize the Transfer Agent to
correspond and otherwise communicate with the Buyer or their representatives in
connection with the foregoing and other matters related to the Common Stock.
 Further, the Company hereby authorizes the Buyer or its representative to
provide instructions to the Transfer Agent that are consistent with the
foregoing and instructs the Transfer Agent to honor any such instructions.
 Should the Company fail for any reason to keep current in its payment
obligations to the Transfer Agent, the Buyer and/or Investments may pay such
amounts as are necessary to compensate the Transfer Agent for performing its
duties with respect to share reservation, issuance of Conversion Shares and/or
de-legending certificates representing Restricted Stock, and all amounts so paid
shall be promptly reimbursed by the Company.  If not so reimbursed within thirty
(30) days, such amounts shall, at the option of the Buyer and without prior
notice to or consent of the Company, be added to the principal amount due under
the Debenture(s) held by the Buyer, whereupon interest will begin to accrue on
such amounts at the rate specified in the Debentures.




c.





18







Effect of Bankruptcy.  The Buyer shall be entitled to exercise its conversion
privilege with respect to the Debentures notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of the Buyer’s conversion privilege.  The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Debentures.  The Company agrees,
without cost or expense to the Buyer, to take or to consent to any and all
action necessary to effectuate relief under 11 U.S.C. §362.  




1. CLOSINGS.   




a. Signing Closing.  Promptly upon the execution and delivery of this Agreement,
the Signing Debenture, and all conditions in Sections 7 and 8 herein are met
(the “Signing Closing Date”), (A) the Company shall deliver to the Buyer the
following: (i) the Signing Debenture; (ii) the Transfer Agent Instruction
Letter; (iii) duly executed counterparts of the Transaction Documents; and (iv)
an officer’s certificate of the Company confirming the accuracy of the Company’s
representations and warranties contained herein, and (B) the Buyer shall deliver
to the Company the following:  (i) the Signing Purchase Price and (ii) duly
executed counterparts of the Transaction Documents (as applicable).  The Company
shall immediately pay the fees due under Section 12 of this Agreement upon
receipt of the Signing Purchase Price if Buyer does not withhold such amounts
from the Signing Purchase Price pursuant to Section 12.  




b. Second Closing.  At any time sixty one (61) to ninety (90) days following the
Signing Closing Date, subject to the mutual agreement of the Buyer and the
Company, for the “Second Closing Date” and subject to satisfaction of the
conditions set forth in Sections 7 and 8, (A) the Company shall deliver to the
Buyer the following: (i) the Second Debenture; (ii) an amendment to the Transfer
Agent Instruction Letter instructing the Transfer Agent to reserve that number
of shares of Common Stock as is required under Section 4(g) hereof, if
necessary; and (iii) an officer’s certificate of the Company confirming, as of
the Second Closing Date, the accuracy of the Company’s representations and
warranties contained herein and updating Schedules 3(b), 3(c) and 3(k) as of the
Second Closing Date, and (B) the Buyer shall deliver to the Company the Second
Purchase Price.




c. Third Closing.  At any time sixty one (61) to ninety (90) days following the
Second Closing Date, subject to the mutual agreement of the Buyer and the
Company, for the “Third Closing Date” and subject to satisfaction of the
conditions set forth in Sections 7 and 8, (A) the Company shall deliver to the
Buyer the following: (i) the Third Debenture; (ii) an amendment to the Transfer
Agent Instruction Letter instructing the Transfer Agent to reserve that number
of shares of Common Stock as is required under Section 4(g) hereof, if
necessary; and (iii) an officer’s certificate of the Company confirming, as of
the Third Closing Date, the accuracy of the Company’s representations and
warranties contained herein and updating Schedules 3(b), 3(c) and 3(k) as of the
Third Closing Date, and (B) the Buyer shall deliver to the Company the Third
Purchase Price.




d.








19










Location and Time of Closings.  Each Closing shall be deemed to occur on the
related Closing Date at the office of the Buyer’s counsel and shall take place
no later than 5:00 P.M., New York time, on such day or such other time as is
mutually agreed upon by the Company and the Buyer.




2. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.




The Company’s obligation to sell the Debentures to the Buyer pursuant to this
Agreement on each Closing Date is conditioned upon:




a. Purchase Price.  Delivery to the Company of good funds as payment in full of
the respective Purchase Price for the Debentures at each Closing in accordance
with this Agreement;




b. Representations and Warranties; Covenants.  The accuracy on the Closing Date
of the representations and warranties of the Buyer contained in this Agreement,
each as if made on such date, and the performance by the Buyer on or before such
date of all covenants and agreements of the Buyer required to be performed on or
before such date; and




c. Laws and Regulations; Consents and Approvals.  There shall not be in effect
any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained.




3. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.




The Buyer’s obligation to purchase the Debentures at each Closing is conditioned
upon:




a. Transaction Documents.  The execution and delivery of this Agreement by the
Company;




b. Debenture(s).  Delivery by the Company to the Buyer of the Debentures to be
purchased in accordance with this Agreement;    




c. Section 4(2) Exemption. The Debentures and the Conversion Shares shall be
exempt from registration under the Securities Act of 1933 (as amended), pursuant
to Section 4(2) thereof;




d.  DWAC Status.  The Common Stock shall be DWAC Operational;

e. Representations and Warranties; Covenants. The accuracy in all material
respects on the Closing Date of the representations and warranties of the
Company contained in this Agreement, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;




f. Good-faith Opinion.  It should be Buyer’s reasonable belief that (i) no Event
of Default under the terms of any outstanding indebtedness of the Company shall
have occurred





20







or would likely occur with the passage of time and (ii) no material adverse
change in the financial condition or business operations of the Company shall
have occurred;




g. Legal Proceedings.  There shall be no litigation, criminal or civil,
regulatory impairment or other legal and/or administrative proceedings
challenging or seeking to limit the Company’s ability to issue the Securities or
the Common Stock;




h. [Reserved];




i. Corporate Resolutions.  Delivery by the Company to the Buyer a copy of
resolutions of the Company’s board of directors, approving and authorizing the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated thereby in the form attached hereto as Exhibit C (the
“Irrevocable Resolutions”);




j. Officer’s Certificate.  Delivery by the Company to the Buyer of a certificate
of the Chief Executive Officer of the Company in the form attached hereto as
Exhibit D;




k. Search Results.  Delivery by the Company to the Buyer of copies of UCC search
reports, issued by the Secretary of State of the state of incorporation of the
Company and each Subsidiary, dated such a date as is reasonably acceptable to
Buyer, listing all effective financing statements which name the Company or
Subsidiary (as applicable), under its present name and any previous names, as
debtor, together with copies of such financing statements;

l. Certificate of Good Standing.  Delivery by the Company to the Buyer of a copy
of a certificate of good standing with respect to the Company, issued by the
Secretary of State of the state of incorporation of the Company, dated such a
date as is reasonably acceptable to Buyer, evidencing the good standing thereof;




m. Laws and Regulations; Consents and Approvals.  There shall not be in effect
any law, rule or regulation prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval which shall not have
been obtained; and




n. Adverse Changes.  From and after the date hereof to and including each
Closing Date, (i) the trading of the Common Stock shall not have been suspended
by the SEC, FINRA, or any other governmental or self-regulatory organization,
and trading in securities generally on OTCM shall not have been suspended or
limited, nor shall minimum prices been established for securities traded on the
OTCM; (ii) there shall not have occurred any outbreak or escalation of
hostilities involving the United States or any material adverse change in any
financial market that in either case in the reasonable judgment of the Buyer
makes it impracticable or inadvisable to purchase the Debentures.




4. GOVERNING LAW; MISCELLANEOUS.  




a. MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT)








21










SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR
FEDERAL COURTS LOCATED IN MIAMI-DADE COUNTY, FLORIDA.  THIS PROVISION IS
INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSISTENTLY WITH FLORIDA LAW.




b. Governing Law.  Except in the case of the Mandatory Forum Selection clause
above, this Agreement shall be delivered and accepted in and shall be deemed to
be contracts made under and governed by the internal laws of the State of
Nevada, and for all purposes shall be construed in accordance with the laws of
the State of Nevada, without giving effect to the choice of law provisions.  To
the extent determined by the applicable court described above, the Company shall
reimburse the Buyer for any reasonable legal fees and disbursements incurred by
the Buyer in enforcement of or protection of any of its rights under any of the
Transaction Documents.




c. Waivers.  Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.




d. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto.




e. Construction.  All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.




f. Facsimiles; E-mails.  A facsimile or email transmission of this signed
Agreement or a Notice of Conversion under the Debentures shall be legal and
binding on all parties hereto.  Such electronic signatures shall be the
equivalent of original signatures.




g. Counterparts.  This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original.  




h. Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.  




i. Enforceability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.




j. Amendment.  This Agreement may be amended only by the written consent of a
majority in interest of the holders of the Debentures and an instrument in
writing signed by the Company.




k. Entire Agreement.  This Agreement, together with the other Transaction
Documents, supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.  




l.





22







No Strict Construction.  This Agreement shall be construed as if both Parties
had equal say in its drafting, and thus shall not be construed against the
drafter.




m. Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.




5. NOTICES.







Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be deemed effectively given on the
earliest of:




a. the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile or email transmission,




b. the third (3rd) business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or




c. the first (1st) business day after deposit with a recognized courier service
(e.g. FedEx, UPS, DHL, US Postal Service) for delivery by next-day express
courier, with delivery costs and fees prepaid,




in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):







COMPANY:    

Acacia Diversified Holdings, Inc.

13575 58th Street North, #138

Clearwater, FL 33760

Attention:  Richard K. Pertile, Chief Executive Officer

Facsimile:  ___________________

Email:  rick@marijinc.com










With copies to (which shall not constitute notice):




_______________________________

_______________________________

_______________________________

Attention:  ______________________

Email:  _________________________




BUYER:

Peak One Opportunity Fund, L.P.

Attention:  Jason Goldstein







With copies to (which shall not constitute notice):







Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Attention:  Laura Anthony, Esq.

Email:  LAnthony@LegalandCompliance.com




6. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s representations and
warranties herein shall survive for so long as any Debentures are outstanding,
and shall inure to the benefit of the Buyer, its successors and assigns.




7. FEES; EXPENSES.




a. Commitment Fee.  The Company shall pay to Investments a non-accountable fee
(the “Commitment Fee”) of (i) Two Thousand Five Hundred and 00/100 Dollars
($2,500.00) on the Signing Closing Date (with respect to the Signing Debenture),
One Thousand and 00/100 Dollars ($1,000.00) on the Second Closing Date (with
respect to the Second Debenture), as well as One Thousand and 00/100 Dollars
($1,000.00) on the Third Closing Date (with respect to the Third Debenture), for
Investments’ expenses and analysis performed in connection with the analysis of
the Company and the propriety of the Buyer’s making the contemplated investment.
 The Commitment Fee shall be paid on the respective closing dates if Buyer does
not withhold such amounts from the respective purchase price pursuant to Section
12(c).




b. Legal Fees.  The Company shall pay the legal fees of the Buyer’s counsel (the
“Legal Fees”) in the amount of Two Thousand Five Hundred and 00/100 Dollars
($2,500.00) on the Signing Closing Date (with respect to the Signing Debenture),
One Thousand and 00/100 Dollars ($1,000.00) on the Second Closing Date (with
respect to the Second Debenture), as well as One Thousand and 00/100 Dollars
($1,000.00) on the Third Closing Date (with respect to the Third Debenture).
 The foregoing legal fees shall be paid on the respective closing dates if Buyer
does not withhold such amounts from the respective purchase price pursuant to
Section 12(c).  The Company further agrees to pay in full the reasonable legal
fees of the Buyer’s counsel incurred after the Signing Closing Date incurred in
connection with the Transaction Documents (including addressing any purported
breach(es) or default(s) by the Company, enforcement of the Company’s
obligations or the exercise of the Buyer’s remedies thereunder).  




c. Disbursements. In furtherance of the foregoing, the Company hereby authorizes
the Buyer to deduct the cash portion of the Commitment Fee and the Legal Fees
from the Signing Purchase Price and transmit same to the respective payee.  




[Signature Page Follows]








0







IN WITNESS WHEREOF, this Agreement has been duly executed by the Buyer and the
Company as of the date first set forth above.




COMPANY:




ACACIA DIVERSIFIED HOLDINGS, INC.













By:_/s/:  Richard K. Pertile

Name:  Richard K. Pertile

Title:    Chief Executive Officer







BUYER:  




PEAK ONE OPPORTUNITY FUND, L.P.  




By:   Peak One Investments, LLC,

        General Partner










          By:  /s/: Jason Goldstein

          Name: Jason Goldstein

          Title:   Managing Member


























































[Signature Page to Securities Purchase Agreement]








1







SCHEDULE 3(b)







COMPANY ORGANIZATION CHART




Subsidiary / Affiliate

Name and Relationship

Jurisdiction of Incorporation

Percentage of Ownership





















































































































































SCHEDULE 3(c)







COMPANY CAPITALIZATION TABLE

COMMON STOCK AND COMMON STOCK EQUIVALENTS

ISSUED, OUTSTANDING AND RESERVED




DESCRIPTION

AMOUNT

Authorized Common Stock

  

Authorized Capital Stock




Authorized Common Stock




Issued Common Stock




Outstanding Common Stock




Treasury Stock




Authorized, but unissued










Authorized Preferred Stock




Issued Preferred Stock










Reserved for Equity Incentive Plans




Reserved for Convertible Debt




Reserved for Options and Warrants




Reserved for Other Purposes










TOTAL COMMON STOCK AND COMMON STOCK EQUIVALENTS OUTSTANDING

         




















3







EXHIBITS

Exhibit A

FORM OF DEBENTURE




Exhibit B

FORM OF TRANSFER AGENT INSTRUCTION LETTER




Exhibit C

FORM OF RESOLUTIONS OF THE BOARD OF DIRECTORS




Exhibit D

FORM OF OFFICER’S CERTIFICATE


























EXHIBIT A




FORM OF DEBENTURE




NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION
REQUIREMENTS THEREOF OR EXEMPTION THEREFROM.







ACACIA DIVERSIFIED HOLDINGS, INC.




CONVERTIBLE DEBENTURE DUE ____________, 2019




Issuance Date:  ____________, 2017

Principal Amount:  $____________




FOR VALUE RECEIVED, ACACIA DIVERSIFIED HOLDINGS, INC., a corporation organized
and existing under the laws of the State of Texas) (the “Company”), hereby
promises to pay to PEAK ONE OPPORTUNITY FUND, L.P., having its address at
XXXXXXXXXXXXXXXXX, or its assigns (the “Holder” and together with the other
holders of Debentures issued pursuant to the Securities Purchase Agreement (as
defined below), the “Holders”), the initial principal sum of ____________and
00/100 Dollars ($____________) (subject to adjustment as provided herein, the
“Principal Amount”) on ____________, 2019 (the “Maturity Date”) [THIRD
ANNIVERSARY OF DATE OF ISSUANCE].  The Company has the option to redeem this
Debenture prior to the Maturity Date pursuant to Section 2(b).  All unpaid
principal due and payable on the Maturity Date shall be paid in the form of
Common Stock of the Company, par value $0.001 per share (“Common Stock”)
pursuant to Section 3.  The Holder has the option to cause any outstanding
principal and accrued interest, if any, on this Debenture to be converted into
Common Stock at any time prior to the Redemption Date (as defined below) or the
Maturity Date pursuant to Section 2(a).




This Debenture is one of the Debentures referred to in the Securities Purchase
Agreement (the “Securities Purchase Agreement”) dated as of March __, 2017,
between the Company and the Holder.  Capitalized terms used but not defined
herein shall have the meanings set forth in the Securities Purchase Agreement.
 This Debenture is subject to the provisions of the Securities Purchase
Agreement and further is subject to the following additional provisions:




1. This Debenture has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act and other applicable state and foreign securities laws.
 The Holder may transfer or assign this Debenture (or any part thereof) without
the prior consent of the Company, and the Company shall cooperate with any such
transfer.  In the event of any proposed transfer of this Debenture, the Company
may require, prior to issuance of a new Debenture in the name of such other
Person, that it receive reasonable transfer documentation including legal
opinions that the issuance of the Debenture in such other name does not and will
not cause a violation of the Securities Act or any








5







applicable state or foreign securities laws or is exempt from the registration
requirements of the Securities Act. Prior to due presentment for transfer of
this Debenture to which the Company has consented, the Company and any agent of
the Company may treat the Person in whose name this Debenture is duly registered
on the Company's books and records of outstanding debt securities and
obligations (“Debenture Register”) as the owner hereof for the purpose of
receiving payment as herein provided and for all other purposes, whether or not
this Debenture be overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.




2. Conversion at Holder’s Option; Redemption at Company’s Option.




a. The Holder is entitled to, at any time or from time to time, convert the
Conversion Amount (as defined below) into Conversion Shares, at a conversion
price for each share of Common Stock (the “Conversion Price”) equal to either:
(i) if no Event of Default (as defined herein) has occurred and the date of
conversion is prior to the date that is one hundred eighty (180) days after the
Issuance Date, $1.60, or (ii) if an Event of Default has occurred or the date of
conversion is on or after the date that is one hundred eighty (180) days after
the Issuance Date, the lesser of (a) $1.60 or (b) Seventy percent (70%) of the
second lowest closing bid price (as reported by Bloomberg LP) of the Common
Stock for the twenty (20) Trading Days immediately preceding the date of the
date of conversion (for clarification purposes, if the lowest closing bid price
during the applicable period is equal to the second lowest closing bid price
during the applicable period, then such lowest closing bid price shall still be
utilized for purposes of this calculation) of the Debentures (provided, further,
that if either the Company is not DWAC Operational at the time of conversion or
the Common Stock is traded on the OTC Pink (“OTCP”) at the time of conversion,
then Seventy percent (70%) shall automatically adjust to Sixty Five percent
(65%) of the second lowest closing bid price (as reported by Bloomberg LP) of
the Common Stock for the twenty (20) Trading Days immediately preceding the date
of conversion of the Debentures) (for clarification purposes, if the lowest
closing bid price during the applicable period is equal to the second lowest
closing bid price during the applicable period, then such lowest closing bid
price shall still be utilized for purposes of this calculation), subject in each
case to equitable adjustments resulting from any stock splits, stock dividends,
recapitalizations or similar events. The Company shall issue irrevocable
instructions to its Transfer Agent regarding conversions such that the transfer
agent shall be authorized and instructed to issue Conversion Shares upon its
receipt of a Notice of Conversion without further approval or authorization from
the Company.  For purposes of this Debenture, the “Conversion Amount” shall mean
the sum of (A) all or any portion of the outstanding Principal Amount of this
Debenture, as designated by the Holder upon exercise of its right of conversion
plus (B) any interest, pursuant to Section 10 or otherwise, that has accrued on
the portion of the Principal Amount that has been designated for payment
pursuant to (A).




Conversion shall be effectuated by delivering by facsimile, email or other
delivery method to the Transfer Agent of the completed form of conversion notice
attached hereto as Annex A (the “Notice of Conversion”), executed by the Holder
of the Debenture evidencing such Holder's intention to convert this Debenture or
a specified portion hereof.  No fractional shares of Common Stock or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded to the nearest whole share.  The Holder may, at
its election, deliver a Notice of Conversion to either the Company or the
Transfer Agent.  The date on which notice of conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Company or the
Transfer Agent, as the case may be, receives by fax, email or other means of
delivery used











by the Holder the Notice of Conversion (such receipt being evidenced by
electronic confirmation of delivery by facsimile or email or confirmation of
delivery by such other delivery method used by the Holder).  Delivery of a
Notice of Conversion to the Transfer Agent may be given by the Holder by
facsimile at 800-785-7782, by email to info@pacificstocktransfer.com or by
delivery to the Transfer Agent at the address set forth in the Transfer Agent
Instruction Letter (or such other contact facsimile number, email or street
address as may be designated by the Transfer Agent to the Holder).  Delivery of
a Notice of Conversion to the Company shall be given by the Holder pursuant to
the notice provisions set forth in Section 10 of the Agreement.  The Conversion
Shares must be delivered to the Holder within three (3) business days from the
date of delivery of the Notice of Conversion to the Transfer Agent or Company,
as the case may be.  Conversion shares shall be delivered by DWAC so long as the
Company is then DWAC Operational, unless the Holder expressly requests delivery
in certificated form or the Conversion Shares are in the form of Restricted
Stock and are required to bear a restrictive legended.  Conversion Shares shall
be deemed delivered (i) if delivered by DWAC, upon deposit into the Holder’s
brokerage account, or (ii) if delivered in certificated form, upon the Holder’s
actual receipt of the Conversion Shares in certificated form at the address
specified by the Holder in the Notice of Conversion, as confirmed by written
receipt.




Notwithstanding the foregoing, unless the Holder delivers to the Company written
notice at least sixty-one (61) days prior to the effective date of such notice
that the provisions of this paragraph (the “Limitation on Ownership”) shall not
apply to such Holder, in no event shall a holder of Debentures have the right to
convert Debentures into, nor shall the Company issue to such Holder, shares of
Common Stock to the extent that such conversion would result in the Holder and
its affiliates together beneficially owning more than 4.99% of the then issued
and outstanding shares of Common Stock.  For purposes hereof, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Regulation 13D-G under the Exchange Act.




b.

So long as no Event of Default (as defined in Section 10) shall have occurred
and be continuing (whether such Event of Default has been declared by the
Holder) (unless the Holder consents to such redemption notwithstanding such
Event of Default, as described in clause (v), below), the Company may at its
option call for redemption all or part of the Debentures, with the exception of
any portion thereof which is the subject of a previously-delivered Notice of
Conversion, prior to the Maturity Date, as follows:




(i)

The Debentures called for redemption shall be redeemable by the Company, upon
not more than two (2) days written notice, for an amount (the “Redemption
Price”) equal to: (i) if the Redemption Date (as defined below) is ninety (90)
days or less from the date of issuance of this Debenture, One Hundred Five
percent (105%) of the sum of the Principal Amount so redeemed plus accrued
interest, if any; (ii) if the Redemption Date is greater than or equal to one
ninety-one (91) days from the date of issuance of this Debenture and less than
or equal to one hundred twenty (120) days from the date of issuance of this
Debenture, One Hundred Fifteen percent (115%) of the sum of the Principal Amount
so redeemed plus accrued interest, if any; (iii) if the Redemption Date is
greater than or equal to one hundred twenty one (121) days from the date of
issuance of this Debenture and less than or equal to one hundred fifty (150)
days from the date of issuance of this Debenture, One Hundred Twenty percent
(120%) of the sum of the Principal Amount so redeemed plus accrued interest, if
any; (iv) if the Redemption Date is greater than or equal to one hundred fifty
one (151) days from the date of issuance of this Debenture and








7







less than or equal to one hundred eighty (180) days from the date of issuance of
this Debenture, One Hundred Thirty percent (130%) of the sum of the Principal
Amount so redeemed plus accrued interest, if any; and (v) if either (1) the
Debentures are in default but the Holder consents to the redemption
notwithstanding such default or (2) the Redemption Date is greater than or equal
to one hundred eighty one (181) days from the date of issuance of this
Debenture, One Hundred Forty percent (140%) of the sum of the Principal Amount
so redeemed plus accrued interest, if any.  The date upon which the Debentures
are redeemed and paid shall be referred to as the “Redemption Date” (and, in the
case of multiple redemptions of less than the entire outstanding Principal
Amount, each such date shall be a Redemption Date with respect to the
corresponding redemption).




(ii)

If fewer than all outstanding Debentures are to be redeemed and are held by
different investors, then all Debentures shall be partially redeemed on a pro
rata basis.




(iii)

[Reserved]




(iv)

On the Redemption Date, the Company shall cause the Holders whose Debentures
have been presented for redemption to be issued payment of the Redemption Price.
 In the case of a partial redemption, the Company shall also issue new
Debentures to the Holders for the Principal Amount remaining outstanding after
the Redemption Date promptly after the Holders’ presentation of the Debentures
called for redemption.




(v)

To effect a redemption the Company shall provide a written notice to the
Holder(s) not more than two (2) days prior to the Redemption Date (the
“Redemption Notice”), setting forth the following:




1.

the Redemption Date;




2.

the Redemption Price;




3.

the aggregate Principal Amount of the Debentures being called for redemption;




4.

a statement instructing the Holders to surrender their Debentures for redemption
and payment of the Redemption Price, including the name and address of the
Company or, if applicable, the paying agent of the Company, where Debentures are
to be surrendered for redemption;




5.

a statement advising the Holders that the Debentures (or, in the case of a
partial redemption, that portion of the Principal Amount being called for
redemption) as of the Redemption Date will cease to be convertible into Common
Stock as of the Redemption Date; and




6.

in the case of a partial redemption, a statement advising the Holders that after
the Redemption Date a substitute Debenture will be issued by the Company after
deduction the portion thereof called for redemption, at no cost to the Holder,
if the Holder so requests.














Notwithstanding the foregoing, in the event the Company issues a Redemption
Notice but fails to fund the redemption on the Redemption Date, then such
Redemption Notice shall be null and void, and (i) the Holder(s) shall be
entitled to convert the Debentures previously the subject of the Redemption
Notice, and (ii) the Company may not redeem such Debentures for at least thirty
(30) days following the intended Redemption Date that was voided, and the
Company shall be required to pay to the Holder(s) the Redemption Price
simultaneously with the issuance of a Redemption Notice in connection with any
subsequent redemption pursued by the Company.




1. Unless demand has otherwise been made by the Holder in writing for payment in
cash as provided hereunder, and so long as no Event of Default shall exist
(whether or not notice thereof has been delivered by the Holder to the Company),
any Debentures not previously tendered to the Company for conversion as of the
Maturity Date shall be deemed to have been surrendered for conversion, without
further action of any kind by the Company or any of its agents, employees or
representatives, as of the Maturity Date at the Conversion Price applicable on
the Maturity Date (“Mandatory Conversion”).




2. No provision of this Debenture shall alter or impair the obligation of the
Company, which is absolute and unconditional to convert this Debenture into
Common Stock, at the time, place, and rate herein prescribed.  This Debenture is
a direct obligation of the Company.




3. If the Company (a) merges or consolidates with another corporation or
business entity and the Company is not the surviving entity or (b) sells or
transfers all or substantially all of its assets to another Person and the
holders of the Common Stock are entitled to receive stock, securities or
property in respect of or in exchange for Common Stock, then as a condition of
such merger, consolidation, sale or transfer, the Company and any such
successor, purchaser or transferee will agree that this Debenture may thereafter
be converted on the terms and subject to the conditions set forth above into the
kind and amount of stock, securities or property receivable upon such merger,
consolidation, sale or transfer by a holder of the number of shares of Common
Stock into which this Debenture might have been converted immediately before
such merger, consolidation, sale or transfer, subject to adjustments which shall
be as nearly equivalent as may be practicable.  In the event of any (i) proposed
merger or consolidation where the Company is not the surviving entity or (ii)
sale or transfer of all or substantially all of the assets of the Company (in
either such case, a “Sale”), the Holder shall have the right to convert by
delivering a Notice of Conversion to the Company within fifteen (15) days of
receipt of notice of such Sale from the Company.




4. If, at any time while any portion of this Debenture remains outstanding, the
Company effectuates a stock split or reverse stock split of its Common Stock or
issues a dividend on its Common Stock consisting of shares of Common Stock or
otherwise recapitalizes its Common Stock, the Conversion Price shall be
equitably adjusted to reflect such action.  By way of illustration, and not in
limitation, of the foregoing (i) if the Company effectuates a 2:1 split of its
Common Stock, thereafter, with respect to any conversion for which the Company
issues the shares after the record date of such split, the Conversion Price
shall be deemed to be one-half of what it had been calculated to be immediately
prior to such split; (ii) if the Company effectuates a 1:10 reverse split of its
Common Stock, thereafter, with respect to any conversion for which the Company
issues the shares after the record date of such reverse split, the Conversion
Price shall be deemed to be the amount of such Conversion Price calculated
immediately prior to the record








9







date multiplied by 10; and (iii) if the Company declares a stock dividend of one
share of Common Stock for every 10 shares outstanding, thereafter, with respect
to any conversion for which the Company issues the shares after the record date
of such dividend, the Conversion Price shall be deemed to be the amount of such
Conversion Price calculated immediately prior to such record date multiplied by
a fraction, of which the numerator is the number of shares for which a dividend
share will be issued and the denominator is such number of shares plus the
dividend share(s) issuable or issued thereon.




5. All payments contemplated hereby to be made “in cash” shall be made by wire
transfer of immediately available funds in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts.  All payments of cash and each delivery of shares of
Common Stock issuable to the Holder as contemplated hereby shall be made to the
Holder to an account designated by the Holder to the Company and if the Holder
has not designated any such accounts at the address last appearing on the
Debenture Register of the Company as designated in writing by the Holder from
time to time; except that the Holder may designate, by notice to the Company, a
different delivery address for any one or more specific payments or deliveries.




6. The Holder of the Debenture, by acceptance hereof, agrees that this Debenture
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Debenture or the Shares of Common Stock issuable upon
conversion thereof except in compliance with the terms of the Securities
Purchase Agreement and under circumstances which will not result in a violation
of the Securities Act or any applicable state Blue Sky or foreign laws or
similar laws relating to the sale of securities.




7. This Debenture shall be governed by and construed in accordance with the laws
of the State of Nevada. Each of the parties consents to the exclusive
jurisdiction and venue of the state and/or federal courts located in Miami-Dade
County, Florida in connection with any dispute arising under this Agreement.
 This provision is intended to be a “mandatory” forum selection clause and
governed by and interpreted consistent with Florida law (Nevada law governing
all other, substantive matters). Each of the parties hereby consents to the
exclusive jurisdiction and venue of any state or federal court having its situs
in said county, and each waives any objection based on forum non conveniens.  To
the extent determined by such court, the Company shall reimburse the Holder for
any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under this Debenture or the
Securities Purchase Agreement.




8. The following shall constitute an “Event of Default”:




a.

The Company fails in the payment of principal or interest (to the extent that
interest is imposed under this Section 10) on this Debenture as required to be
paid in cash hereunder, and payment shall not have been made for a period of
five (5) business days following the payment due date (as to which no further
cure period shall apply); or   




a. Any of the representations or warranties made by the Company herein, in the
Securities Purchase Agreement or in any certificate or financial or other
written statements heretofore or hereafter furnished by the Company to the
Holder in connection with the issuance of this Debenture, shall be false or
misleading (including without limitation by way of the











misstatement of a material fact or the omission of a material fact) in any
material respect at the time made (as to which no cure period shall apply); or




b. The Company fails to remain listed on OTCP, OTCQB, or OTCQX, or a more senior
stock exchange any time from the date hereof to the Maturity Date for a period
in excess of five (5) Trading Days (as to which no further cure period shall
apply); or




c. The Company (i) fails to timely file required SEC reports when due (including
extensions), becomes, is deemed to be or asserts that it is a “shell company” at
any time for purposes of the 1933 Act, and Rule 144 promulgated thereunder or
otherwise takes any action, or refrains from taking any action, the result of
which makes Rule 144 under the 1933 unavailable to the Holder for the sale of
their Securities, (ii) fails to issue shares of Common Stock to the Holder or to
cause its Transfer Agent to issue shares of Common Stock upon exercise by the
Holder of the conversion rights of the Holder in accordance with the terms of
this Debenture, (iii) fails to transfer or to cause its Transfer Agent to
transfer any certificate for shares of Common Stock issued to the Holder upon
conversion of this Debenture as and when required by this Debenture and such
transfer is otherwise lawful, (iv) fails to remove any restrictive legend or to
cause its Transfer Agent to transfer any certificate or any shares of Common
Stock issued to the Holder upon conversion of this Debenture as and when
required by the relevant Transaction Document(s) and such legend removal is
otherwise lawful, or (v) the Company fails to perform or observe any of its
obligations under the Section 5 of the Agreement or under the Transfer Agent
Instruction Letter (no cure period shall apply in the case of clauses (i)
through (v) above, inclusive); or




d. The Company fails to perform or observe, in any material respect (i) any
other covenant, term, provision, condition, agreement or obligation set forth in
the Debenture, (subject to a cure period of three (3) days other than in the
case of a failure under Section 5 hereof, as to which no cure period shall
apply), or (ii) any other covenant, term, provision, condition, agreement or
obligation of the Company set forth in the Securities Purchase Agreement and
such failure shall continue uncured for a period of either (1) three (3) days
after the occurrence of the Company’s failure under Section 4(d), (e) (except as
described in Section 10(c) hereof, as to which Section 10(c) hereof shall
control), (f), (g) or (h) of the Securities Purchase Agreement, or (2) ten (10)
days after the occurrence of the Company’s failure under any other provision of
the Securities Purchase Agreement not otherwise specifically addressed in the
Events of Default set forth in this Section 10; or




e. The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business (as to which no cure period shall apply); or




f. A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment (as to which no cure
period shall apply); or  




g. Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any








11







substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter (as to which no cure period shall
apply); or




h. Any money judgment, writ or warrant of attachment, or similar process
(including an arbitral determination), in excess of Fifty Thousand Dollars
($50,000) in the aggregate shall be entered or filed against the Company or any
of its properties or other assets (as to which no cure period shall apply); or




i. The occurrence of a breach or an event of default under the terms of any
indebtedness or financial instrument of the Company or any subsidiary (including
but not limited to any Subsidiary) of the Company in an aggregate amount in
excess of Fifty Thousand Dollars ($50,000) or more which is not waived by the
creditors under such indebtedness (as to which no cure period shall apply); or




j. Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding (as to which no
further cure period shall apply); or




k. The issuance of an order, ruling, finding or similar adverse determination
the SEC, the Secretary of State of the State of Nevada or Florida, the National
Association of Securities Dealers, Inc. or any other securities regulatory body
(whether in the United States, Canada or elsewhere) having proper jurisdiction
that the Company and/or any of its past or present directors or officers have
committed a material violation of applicable securities laws or regulations (as
to which no cure period shall apply); or




l. The Company shall have its Common Stock suspended or delisted from a national
securities exchange or an electronic quotation service such as the OTCP, OTCQB,
or OTCQX for a period in excess of five (5) Trading Days (as to which no further
cure period shall apply); or




m. Any of the following shall occur and be continuing:  a breach or default by
any party under (a) any agreement identified by the Company in its SEC filings
as a material agreement or (b) any note or other form of indebtedness in favor
of the Company representing indebtedness of at least Fifty Thousand Dollars
($50,000.00), irrespective of whether such breach or default was waived (as to
which no cure period shall apply); or




n. Notice of a Material Adverse Effect is provided by the Company or the
determination in good faith by the Holder that a Material Adverse Effect has
occurred (as to which no cure period shall apply); or




o. The Company attempts to modify, amend, withdraw, rescind, disavow or
repudiate any part of the Irrevocable Instructions (as to which no cure period
shall apply).




p.











Any attempt by the Company or its officers, directors, and/or affiliates to
transmit, convey, disclose, or any actual transmittal, conveyance, or disclosure
by the Company or its officers, directors, and/or affiliates of, material
non-public information concerning the Company, to the Holder or its successors
and assigns, which is not immediately cured by Company’s filing of a Form 8-K
pursuant to Regulation FD on that same date.




q. At any time while this Debenture is outstanding, the lowest traded price on
the OTCP, OTCQB, or OTCQX, or other applicable principal trading market for the
Common Stock, is equal to or less than $0.0001.




Then, or at any time thereafter, the Company shall immediately give written
notice of the occurrence of such Event of Default to the Holders of all
Debentures then outstanding, and in each and every such case, unless such Event
of Default shall have been waived in writing by a majority in interest of the
Holders of the Debentures (which waiver shall not be deemed to be a waiver of
any subsequent default), then at the option of a majority in interest of the
Holders and in the discretion of a majority in interest of the Holders, take any
or all of the following actions:  (i) pursue remedies against the Company in
accordance with any of the Holder’s rights, (ii) increase the interest rate
applicable to the Debentures to the lesser of eighteen percent (18%) per annum
and the maximum interest rate allowable under applicable law, (iii) in the case
of an Event of Default under Section 10(e)(ii)(1) based on the Company’s failure
to be DWAC Operational, increase the Principal Amount to an amount equal to one
hundred five percent (105%) of the then-outstanding Principal Amount, (iv) in
the case of an Event of Default under Section 10(d)(i), increase the Principal
Amount to an amount equal to one hundred ten percent (110%) of the
then-outstanding Principal Amount, (v) in the case of an Event of Default under
Section 10(d)(i) through (v), increase the Principal Amount of the relevant
Holder’s Debenture by One Thousand Dollars and 00/100 ($1,000.00) for each day
the related failure continues, (vi) in the case of an Event of Default under
Section 10(d)(ii) through (v) arising from an untimely delivery to the Holder of
Conversion Shares or shares of Common Stock in de-legended form, if the closing
bid price of the Common Stock on the Trading Day immediately prior to the actual
date of delivery of Conversion Shares or de-legended shares, as the case may be,
is less than the closing bid price on the Trading Day immediately prior to the
date when Conversion Shares or de-legended shares were required to be delivered,
increase the Principal Amount of the relevant Holder’s Debenture by an amount
per share equal to such difference, and (vii) following the expiration of the
applicable grace period (if any), at the option and discretion of the Holder,
accelerate the full indebtedness under this Debenture, in an amount equal to one
hundred forty percent (140%) of the outstanding Principal Amount and accrued and
unpaid interest (the “Acceleration Amount”), whereupon the Acceleration Amount
shall be immediately due and payable, without presentment, demand, protest or
notice of any kinds, all of which are hereby expressly waived, anything
contained herein, in the Securities Purchase Agreement or in any other note or
instruments to the contrary notwithstanding.  In the case of an Event of Default
under Section 10(d)(ii), the Holder may either (i) declare the Acceleration
Amount to exclude the Conversion Amount that is the subject of the Event of
Default, in which case the Acceleration Amount shall be based on the remaining
Principal Amount and accrued interest (if any), in which case the Company shall
continue to be obligated to issue the Conversion Shares, or (ii) declare the
Acceleration Amount to include the Conversion Amount that is the subject of the
Event of Default, in which case the Acceleration Amount shall be based on the
full Principal Amount, including the Conversion Amount, and accrued interest (if
any), whereupon the Notice of Conversion shall be deemed withdrawn.  At its
option, the Holder may elect to convert the Debenture pursuant to Section 2
notwithstanding the prior declaration of a








13







default and acceleration, in the sole discretion of such Holder.  A majority in
interest of the Holders may immediately enforce any and all of the Holder's
rights and remedies provided herein or any other rights or remedies afforded by
applicable law.  Notwithstanding the foregoing, in the case of a default under
Section 10(d)(ii) through (iv), the Holder of the Debenture sought to be
converted, transferred or de-legended, as the case may be, acting singly, shall
have the sole and absolute discretion to increase the applicable interest rate
on the Debentures held by such Holder and/or to accelerate the Debenture(s) held
by such Holder.  The Company expressly acknowledges and agrees that the Holder’s
exercise of any or all of the remedies provided herein or under applicable law,
including without limitation the increase(s) in the Principal Amount and the
Acceleration Amount as may be declared in the case of a default, is reasonable
and appropriate due to the inability to define the financial hardship that the
Company’s default would impose on the Holders.  To the extent that the Holder’s
exercise of any of its remedies in the case of an Event of Default shall be
construed to exceed the maximum interest rate allowable under applicable law,
then such remedies shall be reduced to equal the maximum interest rate allowable
under applicable law




1. Nothing contained in this Debenture shall be construed as conferring upon the
Holder the right to vote or to receive dividends or to consent or receive notice
as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.




2. This Debenture may be amended only by the written consent of the parties
hereto. Notwithstanding the foregoing, the Principal Amount of this Debenture
shall automatically be reduced by any and all Conversion Amounts (to the extent
that the same relate to principal hereof).  




3. In the event of any inconsistency between the provisions of this Debenture
and the provisions of any other Transaction Document, the provisions of this
Debenture shall prevail.  Without limiting the generality of the foregoing, in
the event the Transfer Agent is not required to transfer any Common Stock, issue
Conversion Shares or de-legended shares of Restricted Stock pursuant to the
Transfer Agent Instruction Letter, this shall not operate as an excuse,
extension or waiver of the Company’s obligation to issue and deliver Conversion
Shares or de-legended Restricted Stock.




4. The Company specifically acknowledges and agrees that in the event of a
breach or threatened breach by the Company of any provision hereof or of any
other Transaction Document, the Holder will be irreparably damaged, and that
damages at law would be an inadequate remedy if this Debenture or such other
Transaction Document were not specifically enforced.  Therefore, in the event of
a breach or threatened breach by the Company, the Holder shall be entitled, in
addition to all other rights and remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for a specific performance of the provisions
of this Debenture and the other Transaction Documents.




5. No waivers or consents in regard to any provision of this Debenture may be
given other than by an instrument in writing signed by the Holder.




16.

Each time, while this Debenture is outstanding, the Company enters into a
Section 3(a)(9) transaction (including but not limited to the issuance of new
promissory notes or debentures, or of a replacement promissory note or
debenture), or Section 3(a)(10) transaction, in











which any 3rd party has the  right to convert monies owed to that 3rd party (or
receive shares pursuant to a settlement or otherwise) at a discount to market
greater than the Conversion Price in effect at that  time (prior to all other
applicable adjustments in this Debenture), then the Conversion Price shall be
automatically adjusted to such greater discount percentage (prior to all
applicable adjustments in this Debenture) until this Debenture is no longer
outstanding. Each time, while this Debenture is outstanding, the Company enters
into a Section 3(a)(9) transaction (including but not limited to the issuance of
new promissory notes or debentures, or of a replacement promissory note or
debenture), or Section 3(a)(10) transaction, in which any 3rd party has a look
back period greater than the look back period in effect under this Debenture at
that time (currently a twenty (20) Trading Day look back period as described in
this Debenture applies), then the Holder’s look back period shall automatically
be adjusted to such greater number of days until this Debenture is no longer
outstanding. The Company shall give written notice to the Holder, with the
adjusted Conversion Price and/or adjusted look back period (each adjustment that
is applicable due to the triggering event), within one (1) business day of an
event that requires any adjustment described in this section.
















[Signature Page Follows]











15







IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
an officer thereunto duly authorized as of the date of issuance set forth above.




ACACIA DIVERSIFIED HOLDINGS, INC.










By:   ______________________________________

Name:  Richard K. Pertile

Title:    Chief Executive Officer










































































































[Signature Page to Convertible Debenture]











EXHIBIT B




ACACIA DIVERSIFIED HOLDINGS, INC.




IRREVOCABLE TRANSFER AGENT INSTRUCTION LETTER







March __, 2017




Pacific Stock Transfer Co.

6725 Via Austi Parkway, Suite 300

Las Vegas, NV 89119




          

Re:  Irrevocable Instructions for Peak One Opportunity Fund, LP




Ladies and Gentlemen:




ACACIA DIVERSIFIED HOLDINGS, INC., a Texas corporation (the "Company") and Peak
One Opportunity Fund, L.P.  (together with its successors and assigns, the
"Investor") have entered into a Securities Purchase Agreement dated as of March
__, 2017 (the "Agreement") providing for the issuance of the Convertible
Debentures, convertible into the Company’s common stock, par value $0.001 per
share (“Common Stock”) in the principal amount of up to $400,000.00
(collectively, the "Debentures").




A copy of the form of the Debentures is attached hereto.  The shares of Common
Stock to be issued upon conversion of the Debentures are to be registered in the
name(s) of the registered holder(s) of the Debentures submitted for conversion,
or its assignees, as requested by the Investor.




Pacific Stock Transfer Co. (“Pacific Stock Transfer Co.,” the “Transfer Agent”
or “you”) are hereby irrevocably authorized and instructed to reserve a
sufficient number of shares of Common Stock of the Company to satisfy the
Company’s share reservation requirement of 500% of the Debentures under the
Agreement (initially,  476,190 shares of Common Stock which should be held in
reserve for the Investor pursuant to the subject Debentures as of this date) for
issuance upon conversion of any of the Debentures referenced herein in
accordance with the terms thereof (without giving effect to the 4.99% limitation
on ownership, each as set forth in the Debentures).  The amount of Common Stock
so reserved may be increased, from time to time, by written instructions of the
Company or the Investor.  The amount of Common Stock so reserved may not be
decreased without the prior written consent of the Investor (unless such
decrease in reserved shares is due to an issuance of reserved shares pursuant to
the conversion of Debentures).  You will adjust the number of reserved shares
accordingly, within one (1) business day of receipt of any such instructions, so
as long as there are sufficient available authorized shares.




The ability to convert the Debentures in a timely manner is a material
obligation of the Company pursuant to the Debentures.  Your firm is hereby
irrevocably authorized and instructed to issue shares of Common Stock of the
Company (without any restrictive legend) to the Investor at the











request of the Investor without any further action or confirmation by the
Company, in which case the issuance shall be deducted against the reserve or, if
there are not enough shares held in reserve, from available authorized shares of
the Company, either (i) electronically by crediting the account of the
Investor’s broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system, provided that the Company has been made
FAST/DRS eligible by DTCC (DWAC), or (ii) if requested by the Investor or if a
legal opinion is not provided to the Transfer Agent as described below, in
certificated form without any legend which would restrict the transfer of the
shares, and you should remove all stop-transfer instructions relating to such
shares: (A) upon your receipt from the Investor dated within two (2) business
days from the date of the issuance or transfer request, of: (i) a notice of
conversion ("Notice of Conversion") executed by the Investor; and (ii) an
opinion of counsel of the Investor or the Company, in form, substance and scope
customary for opinions of counsel in comparable transactions (and reasonably
satisfactory to the Transfer Agent), to the effect that the shares of Common
Stock of the Company issued to the Investor pursuant to the Notice of Conversion
are not "restricted securities" as defined in Rule 144 and should be issued to
the Investor without any restrictive legend; and (B) the number of shares to be
issued is less than 4.99% of the total issued Common Stock of the Company.  If
an opinion from counsel is not provided, you are instructed and authorized to
issue shares to the Investor as restricted and the associated certificate(s)
should include the customary 144 restrictive legend.  You will issue the Common
Stock upon conversion within three (3) business days of receipt of a Conversion
Notice and any other documents and information you reasonably request.  The
Transfer Agent must issue the shares of Common Stock to the Investor, pursuant
to this agreement, despite any threatened or ongoing dispute between the Company
and Investor, unless there is a valid court order prohibiting such issuance.




The Company affirms that it has by all appropriate corporate action irrevocably
resolved to issue all required Common Stock to the investor and hereby requests
that your firm act immediately, without delay and without the need for any
action or confirmation by the Company with respect to the reservation of shares
and the  issuance of Common Stock pursuant to any Conversion Notices received
from the Investor. You agree that the Company’s irrevocable resolutions and this
irrevocable letter of instructions constitute sufficient documentation to
evidence the Company’s authorization to complete the activities contemplated
hereby and that no other Company documentation or confirmation shall be
necessary or requested from the Company.  The Company hereby irrevocably
appoints the Investor as its attorney-in-fact for purposes of executing and
delivering, in the Company’s name, any documentation or confirmation that the
transfer agent may request in connection with the reservation of shares or the
issuance of Common Stock upon conversion as contemplated hereby.




The Investor and the Company understand that Pacific Stock Transfer Co. shall
not be required to perform any issuances or transfers of shares if (a) the
Company or request violates, or is in material violation of, any terms of the
Transfer Agent Agreement, (b) such an issuance or transfer of shares is, in the
opinion of the Transfer Agent’s legal counsel, as demonstrated by a written
legal opinion addressed to the Company and the Investor, in violation of any
state or federal securities law or regulation or (c) the issuance or transfer of
shares is prohibited or stopped as required or directed by a valid court order.
 If the Company informs you that there is a court order stopping issuances, then
the Company agrees to provide Pacific Stock Transfer Co. with a copy of such
court order immediately, and a legal opinion from counsel within three (3)
business days addressing the matter











and, once such court order and legal opinion are received, you will not be
obligated to perform any issuances related to the Debentures and this agreement.
If the Company has an outstanding balance of fees owed to Pacific Stock Transfer
Co. for any reason, the Investor understands Pacific Stock Transfer Co. will not
be obligated to issue Common Stock to the Investor unless the Company or
Investor first pays all fees owed to Pacific Stock Transfer Co., provided that
if the Investor pays the fees of Pacific Stock Transfer Co. for the specific
issuance of Common Stock to the Investor under a given Conversion Notice, then
Pacific Stock Transfer Co. will issue such shares notwithstanding any unpaid
fees owed it by the Company for other purposes.  The Company authorizes Pacific
Stock Transfer Co. to inform the Investor of the amount and nature of any
outstanding transfer agency fee balances owed by the Company if the Investor
requests such information.




You are hereby authorized and directed to promptly disclose to the Investor
without any additional confirmation from the Company, after Investor’s request
from time to time, the total number of shares of Common Stock issued and
outstanding, the total number of shares of Common Stock in the float, and the
total number of shares of Common Stock that are authorized but unissued and
unreserved.




The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith.  You shall have no liability
to the Company in respect to any action taken or any failure to act in respect
of this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.  




The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm and any successor transfer agent for all loss, liability or
expense in carrying out the authority and direction herein contained on the
terms herein set forth.




The Investor is intended to be, and is, a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.  

The Transfer Agent agrees that in the event of its resignation, then the
Transfer Agent will provide at least fifteen (15) days prior written notice to
the Company and the Investor.  The Transfer Agent also agrees that if the
Company requests the Transfer Agent provide records pertaining to the register
of Common Stock to any third party in what the Transfer Agent has reason to
believe is in contemplation of replacing the Transfer Agent with another party,
then the Transfer Agent shall notify the Investor within two (2) business days
of the Transfer Agent’s receipt of such request.  




The Company agrees that in the event it seeks to replace the Transfer Agent, the
Company shall provide at least fifteen (15) days prior written notice to the
Transfer Agent and the Investor, and











the Company shall propose to the Investor a suitable replacement transfer agent
and obtain the Investor’s written consent to the replacement of the Transfer
Agent at least ten (10) days prior to the proposed effective date of the
transition to the replacement transfer agent.  The Transfer Agent shall not
transfer any records or documentation pertaining to the Common Stock to any
purported successor transfer agent without the Investor’s prior written consent.
  Any replacement transfer agent (whether approved by the Investor or appointed
by the Company without the Investor’ prior consent in breach of the foregoing
provisions) shall automatically be bound by this Letter Agreement as if a party
hereto, and any such replacement transfer agent shall confirm in writing to the
Investor within two (2) business days that it is bound by the terms and
conditions of these irrevocable instructions.  




[Signature Page Follows]











Very truly yours,







ACACIA DIVERSIFIED HOLDINGS, INC.







By: _____________________________

Name:

Richard K. Pertile

Title:

Chief Executive Officer







Acknowledged and Agreed:




PACIFIC STOCK TRANSFER CO.







By:  ________________________________

Name:  _____________________________

Title:  ______________________________







PEAK ONE OPPORTUNITY FUND, L.P.




By:    Peak One Investments, LLC,

          its General Partner







          By:  ___________________________________

          Name:   Jason Goldstein

          Title:     Managing Member

















EXHIBIT C







 IRREVOCABLE CORPORATE RESOLUTIONS OF THE

BOARD OF DIRECTORS OF

ACACIA DIVERSIFIED HOLDINGS, INC.




We, the undersigned, do hereby certify that at a meeting of the Board of
Directors (the “Board”) of Acacia Diversified Holdings, Inc., a corporation
incorporated under the laws of the State of Texas (the “Corporation”), duly held
on March __, 2017, at which said meeting no less than a majority of the
directors were present and voting throughout, the following resolution, upon
motions made, seconded and carried, was duly adopted and is now in full force
and effect:




WHEREAS, the Board deems it in the best interests of the Corporation to enter
into a Securities Purchase Agreement to be dated on or about March __, 2017 (the
“Agreement”), by and between the Corporation and Peak One Opportunity Fund LP
(the “Buyer”) in connection with the purchase and sale of certain Debentures of
the Corporation, in the aggregate principal amount of up to Four Hundred
Thousand and 00/100 Dollars ($400,000.00) (the “Debentures”), convertible into
shares of common stock, par value $0.001 per share, of the Corporation (the
“Common Stock”), upon the terms and subject to the limitations and conditions
set forth in the Agreement; and




WHEREAS, the Board deems it in the best interest of the Corporation to, pursuant
to the Agreement, enter into an irrevocable letter agreement  with Pacific Stock
Transfer Co., the Corporation’s transfer agent (the “Transfer Agent”), with
respect to the reserve of shares of Common Stock which may be issued to the
Buyer upon conversion of the Debentures, the issuance of such shares of Common
Stock in connection with a conversion of the Debentures, and the indemnification
of the Transfer Agent for all loss, liability, or expense in carrying out the
authority and direction contained in the irrevocable letter agreement (the
“Letter Agreement”).




NOW, THEREFORE, BE IT:




RESOLVED, that the Corporation is hereby authorized and instructed to enter into
and perform the Agreement (including, without limitation, the incurrence of
indebtedness thereunder), the Debentures, the Letter Agreement, and all other
related documents and, to the extent that any corporate action has been taken
prior to the date hereof with respect to any matter which would be otherwise
authorized pursuant hereto, such action is hereby ratified and confirmed in its
entirety;




RESOLVED, that the Corporation is hereby irrevocably authorized and instructed
to issue the Securities (as defined in the Agreement) and all Common Stock
issuable under the Agreement or upon conversion of the Debentures, when issued
pursuant to the Transaction Documents (as defined in the Agreement), shall be
fully-paid, validly issued, non-assessable shares of Common Stock of the
Corporation;




RESOLVED, that the Corporation is hereby irrevocably  authorized and instructed











to: (i) reserve shares of Common Stock of the Corporation to be issued upon any
conversion of the Debentures, (ii) issue such shares of Common Stock in
connection with a conversion of the Debentures, upon issuance  of a notice of
conversion by the holder of the Debentures) without any further action or
confirmation by the Corporation, (iii) indemnify the Transfer Agent for all
loss, liability, or expense in carrying out the authority and direction
contained in the Letter Agreement (iv) provide a power or attorney wherein it
appoints the Investor as the Corporation’s attorney-in-fact for purposes of the
transactions contemplated by the Letter Agreement.




RESOLVED, that any executive officer of the Corporation be, and hereby is,
authorized, empowered and directed, from time to time, to take such additional
action and to execute, certify and deliver to the transfer agent of the
Corporation, as any appropriate or proper to implement the provisions of the
foregoing resolutions; and




RESOLVED, that the foregoing resolutions are irrevocable and cannot be modified,
repealed or rescinded without the prior written consent of the Buyer, any
purported modification, repeal or rescission without the prior written consent
of the Buyer being void, invalid, of no force or effect and unenforceable; and




The undersigned, do hereby certify that we are members of the Board, that the
attached is a true and correct copy of resolutions duly adopted and ratified at
a meeting of the Board duly convened and held in accordance with its by-laws and
the laws of the Corporation’s state of incorporation, as transcribed by us from
the minutes; and that the same have not in any way been modified, repealed or
rescinded and are in full force and effect.  The foregoing resolutions are
irrevocable and cannot be modified, repealed or rescinded without the prior
written consent of the Buyer.







[Signature Page Follows]














IN WITNESS WHEREOF, we have hereunto set our hands as Members of the Board of
Directors of the Corporation.










Dated: March __, 2017







_______________________________________

Name: Richard K. Pertile

Title: Director





























EXHIBIT D




OFFICER'S CERTIFICATE




The undersigned, Richard K. Pertile, Chief Executive Officer of Acacia
Diversified Holdings, Inc., a Texas corporation (the “Company”), in connection
with the sale and issuance of those certain Debentures in the aggregate
principal amount of up to Four Hundred Thousand and 00/100 Dollars
($400,000.00), in accordance with that certain Securities Purchase Agreement
dated March __, 2017, by and between the Company and Peak One Opportunity Fund,
L.P. (the “Purchase Agreement”), hereby certifies that:




1.

I am the duly appointed Chief Executive Officer of the Company.




2.

Attached hereto as Exhibit I is a true and complete copy of the Articles of
Incorporation of the Company and all amendments thereto to the date hereof.




3.

Attached hereto as Exhibit II is a true and complete copy of the Bylaws of the
Company as in effect on the date hereof




4.

Attached hereto as Exhibit III are resolutions dated March __, 2017, duly
adopted by the Board of Directors of the Company, which resolutions have not
been amended, modified or rescinded and remain on this date in full force and
effect.




5.

The representations and warranties made by the Company in the Purchase Agreement
are true and correct in all material respects as of the date of this Officer’s
Certificate.  The capitalization of the Company described in the Purchase
Agreement has not changed as of the date hereof.




6.

As of the date hereof, the Company has satisfied and duly performed all of the
conditions and obligations specified the Purchase Agreement to be satisfied on
or prior to the Closing Date (as defined in the Purchase Agreement) or such
conditions and obligations have been waived expressly in writing signed by the
purchaser.




7.

The Company has complied with or, if compliance prior to Closing (as defined in
the Purchase Agreement) is not required, promptly following the Closing the
Company shall comply with, the filing requirements in respect of this
transaction under (a) Regulation D under the Securities Act of 1933, as amended
(the “1933 Act”) (and applicable Blue Sky regulations) and (b) the Securities
Exchange Act of 1934, as amended.




8.

There has been no adverse change in the business, affairs, prospects,
operations, properties, assets or condition of the Company since the date of the
Company’s most recent financial statements filed with the SEC, other than losses
and matters which would not, individually or in the aggregate, have a Material
Adverse Effect (as defined in the Purchase Agreement).

















9.

The Company is qualified as a foreign corporation in all jurisdictions in which
the Company owns or leases properties, or conducts any business except where
failure of the Company to be so qualified would not have a Material Adverse
Effect (as defined in the Purchase Agreement).




10.

The Company is subject to the reporting requirements of Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended, and is in compliance with all
applicable filing requirements, and has filed all required reports during the
previous twelve months.







11.

To the best of my knowledge and belief, no officer, director, owner of ten
percent (10%) or more of the common stock, or other affiliate of the Company has
been convicted within the previous ten (10) years of any felony in connection
with the purchase or sale of any security, nor been subject to a United States
Postal Service false representation order within the past five (5) years.




12.

The Company is an operating company, and is not a shell company. If the Company
has previously been a shell company, it has since filed Form 10 information
(supporting the claim that it is no longer a shell company), reported that it is
no longer a shell company, filed all required reports for at least twelve
consecutive months after the filing of the respective Form 10 information, and
has therefore complied with Rule 144(i)(2).




13.

The Company is a corporation organized under the laws of the state of Texas and
is in good standing therein.







 [Signature Page Follows]

















IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of  March __, 2017.










Name: Richard K. Pertile

Title:   Chief Executive Officer

















EXHIBIT I




ARTICLES OF INCORPORATION




(see attached)











EXHIBIT II




BYLAWS




(see attached)

















EXHIBIT III




RESOLUTIONS OF THE BOARD OF DIRECTORS




(see Exhibit C to Securities Purchase Agreement)












